1

2

3

4

5
                              UNITED STATES DISTRICT COURT
6
                                     DISTRICT OF NEVADA
7
                                                ***
8

9    SHAYLON SMITH,                                   Case No. 3:17-cv-00579-MMD-CBC

10                                    Petitioner,                   ORDER
            v.
11
     WARDEN BAKER, et al.,
12
                                  Respondents.
13

14         Respondents’ motion for enlargement of time (ECF No. 31) to file the exhibits and

15   index of exhibits in support of their motion to dismiss is granted nunc pro tunc to May 3,

16   2019. Respondents’ exhibits filed on May 6, 2019, are accordingly deemed timely filed.

17         DATED THIS 6th day of May 2019.

18

19                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
